This is an appeal from an order denying the defendant's motion to compel the plaintiff to enter a satisfaction of the judgment originally entered in the court below and subsequently affirmed upon appeal to this court. (Herron v. Gear, 26 Cal.App. 18, [145 P. 731].)
The motion in question was made after the remittitur in the case of Herron v. Gear went down from this court and during the trial of the case of Le Roy M. Edwards et al. v. Lewis S. Gearet al., wherein judgment was rendered in favor of the plaintiffs and this day affirmed by this court. The trial of the latter case and the hearing of the motion now under consideration were heard jointly by the court below and the motion was submitted upon the evidence adduced at the trial of that case. *Page 811 
It is now insisted that the evidence thus adduced not only warranted, but should have compelled, the granting of the motion. In this behalf the argument of counsel for the defendant and appellant is identical with the argument made against the sufficiency of the evidence to warrant and support the judgment in the case above referred to.
Our conclusion in that case was that the evidence amply supports the judgment, and that being so, the court below was justified upon the same evidence in denying the motion to compel the plaintiff to satisfy the judgment.
The order appealed from is affirmed.
 *Page 1